Citation Nr: 1440405	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  13-36 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a undiagnosed illness claimed as due to exposure to environmental hazards.  

2.  Entitlement to service connection for breathing disability claimed as due to exposure to environmental hazards.   

3.  Entitlement to a compensable rating for bilateral hearing loss.  

4.  Entitlement to an effective date earlier than December 10, 2010, for the grant of service connection for fibromyalgia.

5.  Entitlement to an effective date earlier than December 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	David L. Huffman, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from December 1990 to June 1991.  He also had service while a member of the Army National Guard.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.

The record before the Board consists solely of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.


REMAND

On two VA Form 9's in December 2013, the Veteran indicated that he desired to appear for a videoconference hearing before a Veterans Law Judge.  The record does not reflect that the requested hearing has been scheduled or that the Veteran has withdrawn his request for a videoconference hearing before the Board.  Since the RO schedules video conference hearings before the Board, this case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a video conference hearing in accordance with the docket number of his appeal.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



